Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Reeves Hazel, III, appeals the district court’s judgment adopting the magistrate judge’s recommendation and granting summary judgment in favor of the Defendants and dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hazel v. McElvogue, No. 8:09-cv-03276-RMG, 2011 WL 1543880 (D.S.C. Apr. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.